                                  1

                                  2

                                  3

                                  4                                     UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      “AMY,” et al.,
                                                                                        Case No. 19-cv-02184-PJH
                                  8                       Plaintiffs,

                                  9             v.                                      ORDER VACATING TRIAL DATE
                                  10     RANDALL STEVEN CURTIS,                         Re: Dkt. No. 200

                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Having been advised by the minute order of Magistrate Judge Beeler that the
                                  15   parties successfully settled the case, with all material terms on the record, the court
                                  16   hereby VACATES the trial date currently set for September 7, 2021, and the pre-trial
                                  17   conference date set for August 12, 2021. The court sets no further control dates in light
                                  18   of the time needed to prepare and resolve the minors’ compromise settlements.
                                  19   Magistrate Judge Beeler retains jurisdiction to consider approval of the minors’
                                  20   compromises. The parties shall file a dismissal as soon as practicable.
                                  21          IT IS SO ORDERED.
                                  22   Dated: June 8, 2021
                                  23                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
